United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JOHN CHRISTOPHER WARE, et al. §

v. CIVIL ACTION NO, 3:19-CV-185-S-BH
MIKE POMPEO, et al.

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 12]. No objections were filed. The Court has reviewed the Findings,
Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

By separate judgment, Plaintiff John Christopher Ware’s (“Plaintiff”) due process claims
will be dismissed with prejudice as frivolous under 28 U.S.C. § 1915¢e)(2)(B) until Plaintiff
satisfies the conditions in Heck v. Humphrey, 512 U.S. 477 (1994). Plaintiff's remaining claims
under a theory of trusts will be dismissed with prejudice as frivolous under § 1915(e)(2)(B).

SO ORDERED.

SIGNED June 18, 2021.

  

 

UNITED STATES DISTRICT JUDGE

 

 
